


110 HR 5349 IH: To extend the Protect America Act of 2007 for 21

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5349
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Conyers (for
			 himself and Mr. Reyes) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Select Committee on
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend the Protect America Act of 2007 for 21
		  days.
	
	
		1.21-day
			 extension of the Protect America Act of
			 2007Section 6(c) of the Protect America Act of
			 2007 (Public Law 110–55; 121 Stat. 557; 50 U.S.C. 1803 note) is amended by
			 striking 195 days and inserting 216 days.
		
